     Case 6:19-cv-01118-EFM-ADM Document 6 Filed 05/10/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

DAIRYLAND INSURANCE COMPANY,              )
                                          )
                              Plaintiff,  )
                                          )
        vs.                               )
                                          )
GEISER PAZ                                )
SERVE AT: 509 Ohio Street                 )
                Tribune, KS 67879         )
                                          )
DONILDA MARIBEL GUTIERREZ PORTILLO )
SERVE AT: 509 Ohio Street                 )
                Tribune, KS 67879         )
                                          )
BRILEAN XIOMARA GUTIERREZ PORTILLO )          Case No. 6:19-cv-01118-EFM-ADM
SERVE AT: 509 Ohio Street                 )
                Tribune, KS 67879         )
                                          )
S.Y.P.G., a minor, by and through her     )
natural father and general guardian       )
GEISER PAZ                                )
SERVE AT: 509 Ohio Street                 )
                Tribune, KS 67879         )
                                          )
MEGAN WIESLAND RASURE                     )
SERVE AT: 4906 Cedar Drive                )
                West Des Moines, IA 50266 )
                                          )
E.R., a minor, by and through his natural )
mother and general guardian               )
MEGAN WIESLAND RASURE                     )
SERVE AT: 4906 Cedar Drive                )
                West Des Moines, IA 50266 )
                                          )
M.R., a minor, by and through her         )
natural mother and general guardian       )
MEGAN WIESLAND RASURE                     )
SERVE AT: 4906 Cedar Drive                )
                West Des Moines, IA 50266 )
                                          )
                              Defendants. )




                                      1
         Case 6:19-cv-01118-EFM-ADM Document 6 Filed 05/10/19 Page 2 of 5




                     AMENDED COMPLAINT FOR INTERPLEADER

         1.     Plaintiff Dairyland Insurance Company is a Wisconsin insurance company with

its principal place of business in the State of Wisconsin and authorized to do business in Kansas.

         2.     Defendant Donilda Maribel Gutierrez Portillo is a Kansas resident who may be

served at 509 Ohio Street, Tribune, Kansas 67879.

         3.     Defendant Geiser Paz is a Kansas resident who may be served at 509 Ohio Street,

Tribune, Kansas 67879.

         4.     Defendant Brilean Xiomara Gutierrez Portillo is a Kansas resident who may be

served at 509 Ohio Street, Tribune, Kansas 67879.

         5.     Defendant S.Y.P.G. is a minor who may be served at 509 Ohio Street, Tribune,

Kansas 67879.

         6.     Defendant Megan Wiesland Rasure is an Iowa resident who may be served at

4906 Cedar Drive, West Des Moines, Iowa 50266.

         7.     Defendant E.R. is a minor who may be served at 4906 West Cedar Drive, West

Des Moines, Iowa 50266.

         8.     Defendant M.R. is a minor who may be served at 4906 Cedar Drive, West Des

Moines, Iowa 50266.

                                JURISDICTION AND VENUE

         9.     This Court has jurisdiction over this action pursuant to 28 USC §1332(a)(1)

because Dairyland is a citizen of the State of Wisconsin and Defendants are citizens in the States

of Kansas and Iowa, and the matter in controversy exceeds $75,000.00, exclusive of interest and

costs.




                                                2
       Case 6:19-cv-01118-EFM-ADM Document 6 Filed 05/10/19 Page 3 of 5




       10.     Venue is proper in this Court pursuant to 28 USC §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the District of

Kansas.

                                  FACTUAL BACKGROUND

       11.     Dairyland issued Policy No. 164622889 to Defendant Geiser Paz as the named

insured, with a bodily injury liability limit of $50,000 per person / $100,000 per accident. See

Policy Declarations, Exhibit A, p. 1.

       12.     Policy No. 164622889 insured a 2005 Toyota Highlander.

       13.     On October 8, 2018, Hazel Barragan operated the insured 2005 Toyota

Highlander and was involved in an automobile accident with a 2017 Chevrolet Suburban

operated by Megan Rasure.

       14.     As a result of the accident, Defendants have or may make claims of bodily injury

and resulting damages.

       15.     The claims of Defendants all arise out of the same accident.

       16.     The damages claimed by Defendants as a result of the accident will exceed the

bodily injury limits of Policy No. 164622889.

                                        INTERPLEADER

       17.     Given the limits of bodily injury liability under Policy No. 164622889, Dairyland

may be exposed to double or multiple liability.

       18.     As Dairyland may be exposed to double or multiple liability, the Defendants

should be required to interplead their claims pursuant to Federal Rule of Civil Procedure 22.

       19.     Dairyland further states that it may not be liable in whole or in part to any or all of

the Defendants.




                                                  3
       Case 6:19-cv-01118-EFM-ADM Document 6 Filed 05/10/19 Page 4 of 5




        20.     Pursuant to Federal Rule of Civil Procedure 67, Dairyland seeks to deposit the

$100,000.00 of bodily injury liability insurance coverage under Policy No. 164622889 into the

Court registry, so the Court can determine who has the right to receive the $100,000.00 in bodily

injury liability coverage under the policy as a result of the motor vehicle accident and to avoid

multiple liabilities for the same loss.

        21.     Once Dairyland deposits $100,000.00 in the Court registry, Dairyland, its named

insured Geiser Paz, and the insured driver Hazel Barragan should be released from all liability to

Defendants for damages arising out of the October 8, 2018 motor vehicle accident.

        22.     Notwithstanding Dairyland’s deposit of $100,000.00 into the Court registry,

Dairyland reserves the right to assert that the insured driver Hazel Barragan and the named

insured Geiser Paz may not be liable for that amount to any and/or all of the Defendants.

        WHEREFORE, Plaintiff Dairyland Insurance Company prays the Court as follows:

        1. Defendants be required to interplead their claims;
        2. That after filing of this action, Plaintiff will deposit the sum of $100,000.00 to the
           registry of the Clerk of this Court in full and total satisfaction of all claims against
           Dairyland, its named insured Geiser Paz, and the insured driver Hazel Barragan;
        3. For an Order apportioning the $100,000.00 among the claimants; and
        4. An Order allowing Plaintiff to withdraw from this litigation once the funds have been
           deposited, and releasing and discharging Dairyland, its named insured Geiser Paz,
           and the insured driver Hazel Barragan from any further liability to Defendants.




                                                 4
Case 6:19-cv-01118-EFM-ADM Document 6 Filed 05/10/19 Page 5 of 5




                             Respectfully submitted,

                             FOLAND, WICKENS, ROPER,
                              HOFER & CRAWFORD, P.C.


                                    /s/ John M. Brigg
                             W. James Foland              KS #70116
                             John M. Brigg                KS #18211
                             1200 Main Street, Suite 2200
                             Kansas City, MO 64105-2159
                             816-472-7474 / 816-472-6262 Facsimile
                             jfoland@fwpclaw.com
                             jbrigg@fwpclaw.com
                             ATTORNEYS FOR PLAINTIFF




                                5
